DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 8/24/2022 has been entered. Claims 1, 3, 5-20 remain pending in the application. Claims 5-6, and 12-20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 8/12/2021. 
Applicants amendments to the claims and arguments have overcome the objections previously set forth in the Non-final Office Action mailed 7/6/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 101 previously set forth in the Non-final Office Action mailed 7/6/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 7/6/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnitz (U.S. PG publication 20130006213) further in view of Tan-Malecki (U.S. PG publication 20140288511) further in view of Cindrich (U.S. PG publication 20080215015). 
In regard to claim 1,
Arnitz discloses a device (figure 5, item 110) comprising: 
a start button (control described in paragraph [0130]); 
a fluid path structure (figure 5, item 140, 142, and 138) comprising: 
a first end formed of a needle (figure 5, item 138) disposed in the device to extend along a longitudinal axis of the device (see figure 5; paragraph [0103]); 
wherein the first end is movable in a first direction along the longitudinal axis to puncture a membrane (figure 5, item 126) of a fluid container (figure 5, item 118; paragraph [0103]); and 
a second end formed of a needle (figure 5, item 140) disposed in the device to extend along a vertical axis of the device (see figure 5, [0103]); 
wherein the second end is movable in a second direction along the vertical axis to puncture a tissue of a user (paragraph [0125]; 
wherein the first direction is perpendicular to the second direction (see figure 5); 
a housing (figure 5, item 174).
Arnitz is silent as to the needles being rigid needles and fails to disclose a housing comprising a door; the door comprising an opening in the door, the opening in the door configured to enable the second end to move along the vertical axis to traverse through the door to penetrate the tissue of the user via the opening in the door; wherein the door includes a release mechanism that is configured to activate in response to activation of the start button, and to prevent the door from opening before the release mechanism is activated, and further configured to allow the door to open without causing the door to open when the release mechanism is activated, such that the door remains in a closed position after activation of the release mechanism while the device is applied to the user; and when the device is removed from the user the door is configured to open such that a portion of the door extends across the second end thereby preventing exposure of the second end.
Tan-Malecki teaches a fluid path structure (figure 1, item 180, 200, and 190) comprising a first end formed of a rigid needle (figure 1, item 180; paragraph [0010] and [0046]) and a second end formed of a rigid needle (figure 1, item 190; paragraph [0010] and [0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the needles of Arnitz to be rigid, as taught by Tan-Malecki, for the purpose of utilizing a suitably strong material for puncturing (paragraph [0046]-[0047] of Tan-Malecki). 
Arnitz in view of Tan-Malecki fails to disclose a housing comprising a door; the door comprising an opening in the door, the opening in the door configured to enable the second end to move along the vertical axis to traverse through the door to penetrate the tissue of the user via the opening in the door; wherein the door includes a release mechanism that is configured to activate in response to activation of the start button, and to prevent the door from opening before the release mechanism is activated, and further configured to allow the door to open without causing the door to open when the release mechanism is activated, such that the door remains in a closed position after activation of the release mechanism while the device is applied to the user; and when the device is removed from the user the door is configured to open such that a portion of the door extends across the second end thereby preventing exposure of the second end.
[AltContent: textbox (Opening )][AltContent: arrow]
    PNG
    media_image1.png
    438
    709
    media_image1.png
    Greyscale

Cindrich teaches a housing (figure 37, item 705 770, 793, 794, and 790) comprising a door (door formed by item 793 and 794); the door comprising an opening in the door (see figure 37 above), the opening in the door configured to enable the second end (end of needle 760) to move along the vertical axis to traverse through the door to penetrate the tissue of the user via the opening in the door (paragraph [0317] and [0212]); wherein the door includes a release mechanism (figure 37, item 790 and 791) that is configured to activate in response to activation of the start button (item 780; paragraph [0319]: “The movement of the push button 780 also releases the door latch 791”), and to prevent the door from opening before the release mechanism is activated (paragraph [0320]-[0321] and [0319]), and further configured to allow the door to open without causing the door to open when the release mechanism is activated (paragraph [0319]; Examiner notes no movement is allowed due to the fact that the device is still on the users skin), such that the door remains in a closed position after activation of the release mechanism while the device is applied to the user (paragraph [0319]); and when the device is removed from the user the door is configured to open such that a portion of the door extends across the second end thereby preventing exposure of the second end (paragraph [0322] and [0317]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arnitz in view of Tan-Malecki to include the door and release mechanism of Cindrich and configure/modify the start button of Arnitz to function with the door and release mechanism, as taught by Cindrich, for the purpose of protecting the patient needle upon intentional or accidental removal from the skin surface (paragraph [0016] of Cindrich).
In regard to claim 3,
Arnitz in view of Tan-Malecki in view of Cindrich teaches the device of claim 1, wherein the release mechanism is configured to be activated in response to a force applied by the start button when the start button is activated (see analysis of claim 1 above and paragraph [0319] of Cindrich).
In regard to claim 7,
Arnitz in view of Tan-Malecki in view of Cindrich teaches the device of claim 1, wherein the door is spring loaded (see analysis of claim 1 above and paragraph [0322] of Cindrich).
In regard to claim 8,
Arnitz in view of Tan-Malecki in view of Cindrich teaches the device of claim 1, wherein the door comprises a door stopper (item 793 of Cindrich) configured to prevent the door from opening past an extension point (Examiner notes “configured to prevent the door from opening past an extension point” is an intended use limitation and due to the structure of item 793 the door is prevented from opening past an extension point as once the spring is fully deployed the door will no longer continue to open as supported by paragraph [0322] of Cindrich).
In regard to claim 9,
Arnitz in view of Tan-Malecki in view of Cindrich teaches the device of claim 1, further comprising a needle blocker (item 794 of Cindrich; paragraph [0322] and [0317] of Cindrich) configured to prevent the second end of the fluid path structure from moving in the second direction to penetrate a user if the device is removed from the user (item 794 of Cindrich; paragraph [0322] and [0317] of Cindrich).
In regard to claim 10,
Arnitz in view of Tan-Malecki in view of Cindrich teaches the device of claim 1, wherein a flow resistance of the fluid path structure is maintained due to its structural shape (see analysis of claim 1 above and the fluid path structure of Arnitz as modified by Tan-Malecki; Examiner notes the duration that the structural shape is maintained is not specified in the claims. Additionally, the conditions that the fluid path structure are subjected to in which the flow resistance is maintained are not specified. Therefore, due to the structure of the fluid path structure the flow resistance of the fluid path structure is maintained due to its structural shape).
In regard to claim 11,
Arnitz in view of Tan-Malecki in view of Cindrich teaches the device of claim 1, wherein the door comprises a needle rest (item 794 of Cindrich; paragraph [0322] and [0317] of Cindrich).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783